WARREN, J.
On January 21, 1981, the Medford city council adopted a resolution determining that its zoning ordinance required petitioner to obtain a conditional use permit to operate its elementary school on church premises and that petitioner had no vested right to continue the use. Petitioner appealed that decision to the Land Use Board of Appeals (LUBA). LUBA determined that the decision was not a land use decision under ORS 197.015(10), because it was only advice to the applicant, and dismissed petitioner’s appeal for lack of jurisdiction.
The sole issue on appeal to this court is whether LUBA has jurisdiction to decide petitioner’s appeal. For the reasons set out in Forman v. Clatsop County, 63 Or App 617, 665 P2d 365 (1983), we hold that the city council’s action determining that petitioner has no vested right was a land use decision under ORS 197.015(10). See also Ore. Elec. Sign Ass’n. Inc. v. Beaverton, 60 Or App 518, 654 P2d 1149 (1982). LUBA has exclusive jurisdiction over “land use decisions of a local government.” Or Laws 1979, ch 772, § 4(1).
Reversed and remanded.